Citation Nr: 0841731	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  01-08 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus.

2.  Entitlement to an increased rating for psoriasis 
vulgaris, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for lumbar disc 
disease, currently evaluated as 40 percent disabling.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1968.

These matters are before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In August 2006, the veteran 
testified at a video conference hearing before the 
undersigned.  A transcript of that hearing is of record.  
This case was before the Board in February 2007 when it was 
remanded for additional development.

By rating decision in January 2008, the RO granted service 
connection for right knee disability and vertigo.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that the RO's award of service connection 
for a particular disability constitutes a full award of 
benefits on the appeal initiated by the veteran's notice of 
disagreement on such issue.  Grantham v. Brown, 114 F.3d 
1156, 1159 (Fed. Cir. 1997). Therefore, those matters are not 
before the Board.

As to the claim of entitlement to service connection for Type 
II diabetes mellitus, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a decision 
of the Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA appealed 
this decision to the Federal Circuit.  To avoid burdens on 
the adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  In this case, the veteran claims herbicide exposure 
based upon service on a vessel off the shore of Vietnam.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal 
Circuit reversed and remanded the Court's 2006 Haas decision.  
The Haas stay remains in effect, however.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In a statement received in April 2007, the veteran alleged an 
increased severity of his lumbar spine symptoms, including 
pain radiating into his legs with numbness of his feet, since 
his last VA examination in April 2004.  Notably, his VA 
clinical records reflect recent treatment for uncontrolled 
diabetes mellitus with peripheral neuropathy of the lower 
extremities.  However, his VA clinical records also include 
assessments of right lower extremity weakness likely 
secondary to degenerative disc disease at L5-S1, and right 
quadriceps atrophy due to differential diagnoses of diabetic 
neuropathy, diffuse atrophy status post arthroscopic surgery 
or L2-L3 radiculopathy.

The Court has held that, when a claimant has both service-
connected and nonservice-connected disabilities, the Board 
must attempt to discern the effects of each disability and, 
where such distinction is not possible, attribute such 
effects to the service-connected disability.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  

In light of the allegation of increased severity of lumbar 
spine symptoms since the last VA examination in 2004, and the 
differential diagnoses pertaining to the veteran's lower 
extremity symptoms, the Board finds that a current VA medical 
examination is necessary to determine the current nature and 
severity of the veteran's service connected lumbar disc 
disease.  See VAOPGCPREC 20-95 (July 14, 1995).

With respect to both increased rating claims, the Court 
issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), dated January 2008, regarding notice requirements for 
increased rating claims in general.  In Vazquez-Flores, the 
Court held that notice complying with section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate an increased rating claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

Further, if the Diagnostic Code (DC) under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  

The Veterans Benefits Administration (VBA) has issued 
guidance regarding the notification procedures resulting from 
the Court's decision in Vazquez-Flores.  See VBA Fast Letter 
08-16 (June 2, 2008).  In pertinent part, VBA determined 
that, in an increased rating claim, a claimant must be 
provided the relevant DC rating criteria under which the 
disability at issue is currently rated.

The veteran filed his increased rating claims in 1999.  
Effective July 31, 2002, the schedular criteria by which 
dermatological disorders are rated were revised.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002) (effective Aug. 30, 2002).  
Effective September 23, 2002, VA amended the criteria for 
evaluating intervertebral disc syndrome (IVDS).  See 67 Fed. 
Reg. 54345-54349 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating diseases and 
injuries of the spine, to include a renumbering of the 
diagnostic codes.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003).  The Board may only consider and apply the "new" 
criteria as of the effective date of enactment, but may apply 
the "old" criteria for the entire appeal period.  
38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 (Apr. 
10, 2000).

In light of the multiple DC's applicable to evaluating the 
veteran's service connected skin and lumbar spine 
disabilities, the Board will remand both increased rating 
claims on appeal for corrective notice.

With respect to the application to reopen the claim of 
service connection for hypertension, the Board remanded this 
claim in February 2007 for notice which complied with the 
Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In that decision, the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.

The veteran filed his application to reopen in September 
1999.  Therefore, his claim is controlled by the definition 
of new and material evidence in effect prior to August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
Unfortunately, the RO's February 2007 notice to the veteran 
informed him of the reopening standard in effect for claims 
filed after August 29, 2001.  The Board, therefore, must also 
remand this claim for corrective notice.

In February 2007, the Board deferred the issue of entitlement 
to TDIU pending additional development of pending claims.  In 
a rating decision dated January 2008, the RO granted service 
connection for degenerative joint disease of the right knee 
as well as vertigo.  As a result of that decision, the 
veteran holds a 40 percent rating for service connected 
degenerative disc disease of the lumbar spine and a combined 
70 percent rating for his service connected disabilities.  
Thus, the veteran meets the requirements for consideration of 
a TDIU rating.  38 C.F.R. § 4.16(a).

The evidence of record includes a determination by the Social 
Security Administration that the veteran became disabled due 
to right knee degenerative joint disease in February 1995.  
As indicated above, the veteran has claimed an increased 
severity of his lumbar spine symptoms.  Accordingly, the 
Board finds that medical opinion is also required to 
determine whether the veteran's service connected 
disabilities preclude him from obtaining and maintaining 
substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran corrective notice 
on his increased rating claims for 
psoriasis vulgaris and lumbar disc 
disease consistent with the holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) and the guidance set forth in VBA 
Fast Letter 08-16, and corrective notice 
with respect to his application to reopen 
a claim of service connection for 
hypertension consistent with the holding 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In particular, he should be 
advised as follows:

a)  to submit medical or lay 
evidence demonstrating a worsening 
or increase in severity of his 
psoriasis vulgaris and lumbar disc 
disease disabilities and the effect 
that worsening has on his employment 
and daily life; 

b) notice of the schedular criteria 
for evaluating acne vulgaris under 
DC's 7806 and 7816 in effect prior 
to July 31, 2002, and DC 7806 since 
July 31, 2002;

c)  notice of the schedular criteria 
for evaluating lumbar disc disease 
under DC 5293 in effect prior to 
September 23, 2002, DC 5293 in 
effect since September 23, 2002, and 
the general rating formula for 
diseases and injuries of the spine 
in effect since September 26, 2003; 
and

d) specifying the evidence and 
information that is necessary to 
reopen the claim of service 
connection for hypertension under 
the new and material standard in 
effect prior to August 31, 2001, and 
the evidence and information that is 
necessary to establish entitlement 
to the underlying claim for the 
benefit that is being sought.

2.  Obtain the veteran's VA clinical 
records of treatment since February 2007.

3.  The RO should schedule the veteran 
for appropriate VA examination(s) to 
determine the current nature and severity 
of his lumbar spine disability, and the 
overall effect his service connected 
disabilities have upon his employability.  
The claims folder must be made available 
to the examiner for review.  After 
physically evaluating the veteran, the 
medical examiner should address the 
following questions, to the best of 
his/her medical knowledge:

a) what are the veteran's range of 
motion findings in forward flexion, 
extension, left and right lateral 
flexion, and left and right lateral 
rotation of the thoracolumbar spine;

b) does the veteran have pain, pain 
on use, weakness, incoordination, or 
excess fatigability of the 
thoracolumbar spine?  If feasible 
the examiner should portray any 
additional functional limitation of 
the thoracolumbar spine due to these 
factors in terms of degrees of 
additional loss of motion.  If not 
feasible, this should be stated for 
the record together with the 
rationale.  If the veteran does not 
have pain or any of the other 
factors, that fact should be noted 
in the file;

c) identify all chronic neurologic 
manifestations of the veteran's 
service connected thoracolumbar 
spine disability, to include 
specifying any and all neurologic 
symptoms (e.g., sciatica, neuritis, 
neuralgia, sensory loss, sphincter 
and bladder dysfunction, etc.) with 
reference to the nerve(s) affected 
(e.g., sciatic nerve).  The examiner 
should delineate, to the extent 
possible, all effects of chronic 
neurologic impairment of the lower 
extremities due to non-service 
connected origin (e.g., diabetic 
peripheral neuropathy) based upon a 
discussion of the differential 
diagnoses of peripheral neuropathy 
of the lower extremities, right 
lower extremity weakness likely 
secondary to degenerative disc 
disease at L5-S1, and right 
quadriceps atrophy due to 
differential diagnoses of diabetic 
neuropathy, diffuse atrophy status 
post arthroscopic surgery or L2-L3 
radiculopathy; and

d) whether it is at least as likely 
as not (probability of 50 percent or 
greater) that the veteran's service 
connected disabilities, whether 
singly or combined, preclude him 
from securing or following 
substantially gainful employment.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  In so 
doing, the RO should adjudicate the skin 
disability claim under the schedular 
criteria in effect prior to and since 
July 31, 2002, adjudicate the lumbar 
spine disability claim under the 
schedular criteria in effect prior to and 
since September 23, 2002, and adjudicate 
the application to reopen under the new 
and material standard in effect prior to 
August 31, 2001.  If any claim on appeal 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case, and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

